Citation Nr: 0201299	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 
1966, to include combat duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which denied the veteran's 
claim of service connection for hepatitis C.

In November 1990, service connection was established for 
post-traumatic stress disorder (PTSD), which is currently 
evaluated 100 percent disabling.

In October 2001, the veteran appeared for a video 
conference hearing before the undersigned Member of the 
Board.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's hepatitis C was first diagnosed decades 
after service and there is no competent evidence of record 
of a nexus between this disorder and any incident of 
active duty.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303; 3.304 
(2001). 




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, et seq. (West Supp. 2001)) became law.  
This legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
VA has also revised the provisions of 38 C.F.R. § 3.159, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  Except for the amendment 
to 38 CFR 3.156(a) (not applicable here), the second 
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii), 
the provisions of this final rule apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by VA as of that date.  

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate 
his or her claim.  VA also has a duty to assist a claimant 
in obtaining such evidence, including obtaining private 
records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the 
case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service 
medical records and other records pertaining to service; 
records of relevant treatment at VA facilities, or 
provided at the expense of VA; and any other relevant 
records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice 
of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe 
any further action to be taken to obtain the records.  
Also in the case of a claim for disability compensation, 
the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions 
of the VCAA when it adjudicated the issues pertinent to 
this case in August 1999.  Nevertheless, after reviewing 
the claims folder, the Board finds that, with regard to 
the claim of entitlement to service connection for 
hepatitis C, there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulations and VA's duties have been fulfilled in this 
case.  By virtue of the August 1999 RO decision, and in a 
statement of the case issued in September 1999, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claim of service 
connection for hepatitis C.  

The RO has obtained the veteran's service medical records, 
and all identified medical records from private medical 
care providers to whom he was referred by VA medical 
centers.  There is no indication that there is any 
outstanding relevant evidence pertaining to the disability 
at issue, to include VA and private medical records, that 
has not been obtained.  The RO considered all of the 
relevant evidence in the claims file and the applicable 
law and regulations.  In sum, the facts relevant to the 
claim in this case have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA and its implementing 
regulations.  As such, there has been no prejudice to the 
veteran that would warrant a remand, the veteran's 
procedural rights have not been abridged, and the Board 
will proceed with appellate review.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Background

Essentially, the veteran contends that service connection 
for hepatitis C is warranted inasmuch as his active duty 
in Vietnam was the most likely time and place he could 
have contracted hepatitis C.  The service records confirm 
that the veteran served in combat in Vietnam; he served as 
a heavy weapons infantryman and received the Combat 
Infantryman Badge.  In written statements, history 
obtained by his medical care providers, and in his 
testimony at the October 2001 video conference hearing, 
the veteran described the times he engaged in firefights 
with the enemy, and expressed that he had to handle the 
bodies of wounded or dead soldiers.  He has acknowledged 
that he does not know exactly how he contracted hepatitis 
C, but has argued that his contact with wounded and dead 
soldiers while in Vietnam could be the source of his 
hepatitis C.  In the alternative, he has contended that he 
might have contracted hepatitis C during sexual activity 
in Vietnam.  

The service medical records, including the June 1966 
medical examination report and report of medical history 
on his separation from service, are negative for any 
injury, disease, surgery, blood transfusion, or other risk 
factor associated with hepatitis C.  

Post-service medical evidence reveals that the veteran has 
been treated for numerous medical problems, predominantly 
for PTSD, for which the RO granted service connection by a 
November 1990 decision.  The veteran's history of combat 
in Vietnam was noted in detail on a VA PTSD examination in 
September 1990.  The veteran told the examiner that he had 
been an alcoholic over the prior 20 years, but had been 
sober since February 1990.  He reported that he began 
drinking and using drugs three years after his separation 
from service.  The examiner noted that the drugs the 
veteran used included cocaine, methamphetamine, LSD, 
marijuana, and peyote.  The examination was negative for 
clinical findings related to hepatitis, and the physician 
noted that the veteran had no acute physical disorders.   
The diagnosis was PTSD, severe, and polysubstance 
dependence, including alcohol. 

A VA hospitalization report shows that the veteran was 
admitted from November 1991 to January 1992 with a 
diagnosis of PTSD, dysthymia, and alcohol dependence in 
partial remission.  The hospital discharge summary 
includes the veteran's account of his service in combat in 
Vietnam, including his recollection of witnessing a large 
number of enemy corpses in a bomb crater, surviving a 
"human wave" attack during which he had to fight off the 
enemy, and seeing mass casualties involving American 
soldiers.  A summary attached with the hospitalization 
report shows, in pertinent part, that the veteran's 
complete blood count, admission panel, liver function 
tests, and urinalysis were within normal limits.  

On a VA PTSD examination in November 1992, the veteran 
again described his history of drug and alcohol abuse.  It 
was noted that the veteran was not abusing "street" drugs 
at that time, but he was "episodically bingeing on alcohol 
. . . every several months at this time, rather than more 
frequently as it has been in the past."  The examination 
was negative for any clinical finding related to 
hepatitis,  The diagnosis was PTSD, and alcohol 
dependence, presently not drinking.  

The first indication in the claims folder that the veteran 
tested positive for hepatitis C is shown in VA outpatient 
reports dated between November 1994 and January 1995, 
which primarily document the continued treatment he 
received for his service-connected PTSD.  The outpatient 
records also contain a notation that the veteran had a 
history of hepatitis.  In a November 1994 report, the 
veteran's hepatitis was diagnosed as "[secondary] to 
leptospiroses."  Notations in said outpatient records 
indicate that intravenous drug abuse continued until 
approximately 1986, including heroin and amphetamines.  It 
was also noted that the veteran had also used cocaine, 
marijuana, PCP, and LSD.  

Additional VA medical records dated through June 1995 
primarily reflect clinical assessments of the veteran's 
PTSD, but also reveal further diagnoses of the veteran's 
history of polysubstance abuse, and his history of 
hepatitis.  A July 1995 VA hospitalization report shows 
that the veteran was admitted with a diagnosis of PTSD, 
history of ethanol abuse, and candidiasis.  On a November 
1995 VA outpatient record, it was noted, among other 
things, that the veteran's medical history included a 
diagnosis of leptospirosis meningitis that manifested in 
approximately 1980.  

The claims folder reflects that the veteran was referred 
by VA to a private medical care facility in November 1995 
for a hospitalization due to his PTSD.  The summary of the 
hospitalization reflects his history of alcohol abuse.  
His history of drug abuse was noted as "cocaine in the 
past, none in ten years.  Speed five years on and off, 
snorted it.  Heroin, tons.  LSD, rare.  Marijuana until 
ten years ago, 15 years, a joint whenever it was 
available, questionably heavier."  The treating physicians 
noted that the veteran's past illnesses included hepatitis 
and leptospirosis.  Clinical findings during the 
hospitalization were negative for indications of active 
hepatitis.  The diagnosis, in pertinent part, was "history 
of hepatitis, leptospirosis in the past.  Not a current 
problem."  
The veteran was admitted to a VA hospital for treatment of 
his PTSD in November and December 1995.  The summary of 
the hospitalization reflects that the veteran had a 
history of heavy alcohol abuse in the past; it does not 
include any findings relating to hepatitis.  It was noted 
that he had a distant history of methamphetamine abuse, 
but had not used illegal drugs over the prior 10 years.  
Another VA medical record indicates the veteran was 
admitted for hospitalization due to his PTSD in January 
and February 1996.  The hospitalization record, including 
the findings on physical examination, reveals that the 
veteran developed leptospirosis in 1983.  It was noted 
that the veteran reported he sustained no wounds during 
his active duty.  Commenting on the results of a physical 
examination, a VA examiner noted that the veteran said he 
had no history of hepatitis, but prior diagnostic tests 
for hepatitis had been positive because of the 
manifestation of leptospirosis in the early 1980s.  

The veteran was again admitted to a VA medical facility 
from March to June 1996 for treatment of his PTSD.  The 
hospitalization record shows, in pertinent part, that the 
veteran was hepatitis C positive.  As with the majority of 
medical records associated with the claims folder, the 
veteran's service in combat in Vietnam was recognized.  It 
was reported that the veteran "had used many substances in 
the past, including amphetamines and marijuana, but had 
been sober from drugs for eight years and mostly sober 
from alcohol for about three years . . . ."  During the 
hospital course, the veteran's liver function tests were 
followed and remained stable.  He was considered at high 
risk for developing hepatitis, but the attending 
physicians decided not to treat the veteran 
prophylactically.  Without providing additional details, 
the summary of the hospital course noted only that the 
veteran's hepatitis C status was "apparently old."

Of record is a April 1997 fee-based PTSD examination 
report providing a fairly detailed account of the 
veteran's military and medical history.  The veteran 
described when his platoon was attacked by a "human wave" 
of enemy soldiers.  Apparently, he was one of the few in 
his platoon that survived the assault, and he reported 
that when the attack ended, he helped "stack" corpses of 
enemy soldiers.  The veteran also told the examining 
physician that he used to drink heavily, and abused 
marijuana and amphetamines for many years following his 
separation from service.  The veteran reported that he had 
served three months in jail after being convicted of 
conspiracy to manufacture methamphetamine.  He said that 
he had not used illegal drugs during the prior 14 years, 
and had abstained from alcohol since November 1995.  The 
examination is negative for findings, other than a prior 
history of hepatitis.  

In a comment attached to an April 1998 VA report of serum 
tests for hepatitis, it was noted that the veteran either 
had an antibody response to hepatitis B vaccine, or had 
hepatitis B and recovered.  Without providing a time frame 
or specific etiological opinion, a VA physician reported 
that the serum tests also indicated that the veteran 
"either has acute hepatitis C infection or has been 
infected in the past."  

In November 1998, the veteran underwent VA liver function 
tests and outpatient examination for hepatitis C.  The 
medical record indicates that he had been on Valproic acid 
for the prior 3 three years.  The examiner noted that the 
liver function tests went up when the dosage of Valproic 
acid was increased, and came back to normal after the 
dosage was decreased.  It was noted that the liver 
function tests apparently were going back up in the 
beginning of November 1998, which could have been due to 
the hepatitis C "acting up".  The examiner indicated that 
one should start with eliminating the easiest and most 
possible cause (of the elevated liver function tests) like 
the valproic acid."  The diagnosis was increased liver 
function tests, etiology still undetermined, and hepatitis 
C, positive.  It was reported that the veteran was 
completely asymptomatic.  

A June 1999 VA outpatient report shows that the veteran 
was seen for treatment related to his PTSD, but he was 
also found to have hepatitis C antibodies and elevated 
liver enzymes.  A physician noted that the matter of the 
veteran's hepatitis C was complicated because it was not 
clear if his liver enzymes were elevated because of 
hepatitis C, or because of the Valproic acid the veteran 
had been taking.  It was reported that the veteran had 
been healthy all his life, essentially, and he did not 
know how he acquired the hepatitis C.  The diagnosis, in 
pertinent part, was hepatitis C positive, with probable 
chronic hepatitis, totally asymptomatic.  
A June 1999 VA liver biopsy report is of record, showing 
diagnosis of "chronic hepatitis with moderate activity, 
and portal fibrosis with early bridging, consistent with 
viral etiology.  No definite evidence of cirrhosis."  

Following an August 1999 RO decision denying service 
connection of hepatitis C, the veteran submitted a notice 
of disagreement, wherein he stated "I absolutely deny any 
drug use of heroin, LSD, and cocaine."  He pointed out 
that, although he was not sure of how he became infected 
with the hepatitis C virus, a medical care provider had 
opined that his hepatitis C status was "old."  He 
reiterated that he came in contact with his wounded 
comrades while on active duty in Vietnam.  He contended 
that his contact with blood during combat, and/or the 
sexual contact he experienced in Vietnam, could possibly 
be the source of his hepatitis C.  

In the September 1999 substantive appeal (VA Form 9), the 
veteran state that he did not agree with the "VA 
conception" that his hepatitis C was in any way related to 
his prior drug use.  He restated his contention that he 
came into direct contact with wounded personnel during his 
service in Vietnam, which "would be the most likely source 
of my [hepatitis C]."

At the October 2001 hearing, the veteran testified that it 
was not until 1995 that he was first informed by health 
care providers that he had hepatitis C.  Testifying about 
his in-service experiences, he recounted that he served 
with the 1st Cavalry division while stationed near DaNang, 
Vietnam, which was where he "did about 90 percent of the 
body handling . . . ."  He stated that he often came in 
contact with blood from bodies of dead and wounded 
soldiers.  He reported that there were times when bodies 
of enemy soldiers were "stacked up so high we had to move 
them in order to be able to see a . . . field of fire."  
He acknowledged that he did not undergo any transfusions 
or surgeries during his active duty.  The veteran insisted 
that the notation in the November 1995 medical report from 
the private medical care facility, to the effect that he 
had done "tons of heroin," was false.  He testified that 
he had never used heroin or any other intravenous drug.  
He admitted to prior use of amphetamines and marijuana, 
and stated that he had not used illegal drugs since the 
early 1980s.  He acknowledged that he had abused alcohol, 
but reported that he had been sober for the last eight 
years.  The veteran recalled that, to the best of his 
knowledge, there was no way he could have contracted 
hepatitis C prior to or subsequent to his service in 
Vietnam.  He testified that he was sexually active while 
stationed in Vietnam in an area called "Sin City," where 
American soldiers were allegedly provided prostitutes.  
The veteran stated that even though he had been diagnosed 
with hepatitis C, he had neither experienced all the 
symptoms of the disease, nor had he ever felt seriously 
ill because of it.  He acknowledged that no medical care 
provider had ever told him that his hepatitis C could be 
related to any incident or injury he may have had while 
stationed in Vietnam, and no medical care provider had 
ever been able explain the etiology of his hepatitis C.  

Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Pond v. West, 12 Vet. App. 341 (1999); Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions 
or hardships of service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d).  Pertinent case 
law also provides that 38 U.S.C.A. § 1154(b) does not 
create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is 
required to meet his evidentiary burden as to service 
connection, such as whether there is a current disability 
or whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 
F.3d 389 (1996).

The resolution of the issue in this case must be 
considered on the basis of the medical records and all 
pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of 
the entire evidence of record.  38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. § 3.303(a); see also Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996) (citing Gilbert, 1 Vet. App. at 54).

In order to establish service connection there must be 
competent evidence in the form of a medical opinion 
establishing a nexus between the veteran's current 
hepatitis C and an in-service injury or incident.  The 
veteran's statements regarding in-service etiology of his 
hepatitis C, in conjunction with current symptoms 
allegedly associated with the disorder, cannot by 
themselves establish the nexus between his current 
hepatitis C and his military service.  That is, lay 
persons are not competent to offer medical opinions.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran is competent to say whether he 
experienced certain symptoms or had contact with blood 
during active service, he is not competent to establish a 
causal link between any current disability and an in-
service injury or incident, as this is an issue of medical 
determination which requires medical expertise in order to 
have probative value.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In Collette v. Brown, supra, the United States Court of 
Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an 
event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  
Indeed, given the fact of the veteran's combat duty, the 
Board does not question his contention of exposure to the 
bodies and blood of wounded and dead soldiers.  However, 
the U.S. Court of Appeals for Veterans Claims has held 
that, notwithstanding the Collette decision, a veteran 
still had to provide the required nexus between the in-
service occurrence of an event and a current disability.  
See Libertine v. Brown, 9 Vet. App. 521 (1996).  That 
holding has consistently been upheld.  See Wade v. West, 
11 Vet. App. 302 (1998).

Here, the Board has considered 38 U.S.C.A. § 1154(b), 
which helps a combat veteran establish the element of 
incurrence of an injury or disease in service.  However, 
it has no effect on establishing the elements of a current 
disability and of a medical nexus between a current 
disability and service.  See Kessel v. West, 12 Vet. App. 
9 (1999).  In this case, the fact that the veteran was 
involved in combat is not in dispute.  Regarding his 
current manifestation of hepatitis C, however, the primary 
impediment to a grant of service connection is an absence 
of a competent opinion linking a diagnosis of hepatitis C 
to some event of service.  The evidence dated in recent 
years, while confirming that the veteran now has symptoms 
of hepatitis C, simply does not include competent evidence 
in the form of a medical opinion linking the diagnosis of 
hepatitis C to a remote in-service incident or injury.  
The only competent opinions that address the question of 
etiology go against the veteran's claim.  Specifically, a 
November 1994 clinical record includes the notation that 
the veteran's hepatitis was due to leptospiroses, and that 
assessment was repeated during a VA hospitalization in 
November 1995.  An outpatient clinic record, also dated in 
November 1995, indicates that leptospiroses was diagnosed 
in the early 1980 or more than 13 years after the 
veteran's separation from service.   

On the facts of this case, the Board finds it significant 
that the statements of the veteran regarding the etiology 
of his hepatitis C are not supported by the medical 
reports of record and the statements of his treating 
physicians' therein.  Specifically, the competent medical 
evidence shows at most that his hepatitis C is "old."  
What the medical evidence does not establish is that the 
veteran's hepatitis C is "old" enough to have been 
incurred during his active service from June 1963 to June 
1966, or is otherwise related in any way to an incident or 
injury associated with his active military service.  Here, 
it is evident that the physicians who offered medical 
opinions pertaining to the veteran's hepatitis C had 
reviewed the veteran's claims file (and were also familiar 
with his history as provided by the veteran himself), and 
were thus fully informed of his medical and military 
history.  In this regard, the Board finds it notable that 
although the veteran's treating physicians were aware of 
his combat service in Vietnam, none offered an opinion to 
the effect that his current hepatitis C is etiologically 
related in any way to exposure to blood or other risk 
factors associated with hepatitis C.  On the contrary, at 
least one physician specifically related the veteran's 
hepatitis C to leptospirosis that apparently manifested in 
the early 1980s, many years after the veteran's separation 
from service.  It is also pertinent to note that, while 
the veteran has denied intervenous drug abuse in recent 
years, contemporaneously recorded clinical records 
indicate otherwise.  Intervenous drug abuse is a known 
risk factor in developing Hepatitis C.  In any event, as 
the only competent opinions addressing the etiology of the 
veteran's hepatitis go against the veteran's claim, and as 
the ample medical records relating to the disability at 
issue do not include any suggestion that it is causally 
related to any incident of service, to including blood or 
sexual contact, the Board must hold that the preponderance 
of the evidence is against the veteran's claim.  

The Board has considered the veteran's assertion that he 
now has hepatitis C related to his active service, but he 
is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  See Espiritu, 
supra.  For the reasons stated above, to include the two 
competent etiology opinions that go against the veteran's 
claim and the absence of competent medical evidence that a 
current diagnosis of hepatitis C is related in any way to 
an in-service incident or injury, the veteran's claim of 
service connection for hepatitis C must be denied.  See 
Hickson; Pond; Godfrey, all supra.  As the preponderance 
of the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hepatitis C is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

